DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for “firmware programs” as claimed in claims 1-20.

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.
Examiner note: “wherein the controller includes a processor-controlled performance optimizer having firmware executed by a processor, and configured to:...” is interpreted as a processor with firmware for performing the functions that it is claimed to be “configured to” perform. Similarly, “a processor-controlled workload detector having firmware executed by a first processor, and configured to...” and “a processor-controlled performance optimizer having firmware executed by a second processor, and configured to:...” are interpreted as processor with firmware for performing the functions that they are claimed to be “configured to” perform.  

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites, “compute one or more memory system metrics including at least one of performance metrics and power metrics”, which as best understood by the Examiner, should be amended to recite, “compute one or more memory system metrics including at least one of a performance metric[[s]] and a power metric[[s]]” for grammatical consistency with “one or more memory system metrics” or otherwise the limitation should be amended to recite, “computer 
Claim 1 recites, “select in response to workload changes”, which as best understood by the Examiner, should be amended to recite, “select, in response to workload changes,”
Claims 4 recites, “wherein events associated with executions of the commands received from the host are received by the one or more flash translation layers”, which as best understood by the Examiner, should be amended to recite, “wherein notifications about events associated with executions of the commands received from the host are received by the one or more flash translation layers” or “wherein information about events associated with executions of the commands received from the host is received by the one or more flash translation layers”.
Claim 10 should be amended analogously to the suggestions for claim 1 and is objected to accordingly. The remainder of claims 1 and 10 and their dependents should also be amended for consistency with the above changes. 
Claim 14 is objected to for reasons analogous to claim 4.
Claims 2-9 and 11-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10: 
The term “real time” in claims 1 and 10 is a relative term which renders the claims indefinite. The term “real time” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the article by Jim Balent and Tamra Kerns titled, “Understanding Real Time for Measurement and Automation” states that “Real-time is simply an adjective used to describe an application’s timing requirements. The timing requirements vary from application to application and from user to user. As such, there is no one universal timing constraint that makes something real-time. Soft and hard terms often are used to more precisely define real-time performance.” [pg. 2 ¶3]. Accordingly, since the timing requirements vary from application to application and from user to user, it is unclear what timing requirements are meant by “real time” (i.e. at a minimum, it is unclear whether the claimed system requires hard or soft real time, and furthermore, what range of timing requirements specifically are acceptable (the real time timing requirements can range at least from seconds, to milliseconds, to nanoseconds [pg. 3: ¶0] [pg. 4: ¶2] [pg. 9: ¶1]) as used in the presently filed application and the scope of the claim cannot be determined and the claim is indefinite. 
 Regarding claims 2-9 and 11-20: 
Claims 2-9 and 11-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10: 
Claim 10 recites, “a processor-controlled workload detector having firmware executed by a first processor... and a processor-controlled performance optimizer having firmware executed by a second processor”. However, the specification does not indicate that the workload detector and performance optimizer may be executed by different processors. Instead, the specification indicates that the workload detector (526) may be part of the performance optimizer (520B), which is disclosed as part of the performance optimizer unit (520). Although the performance optimizer unit (520) may be implemented with “some processors”, there is no relationship indicated between the workload detector and the processors, or a division of execution between the workload detector, the performance optimizer, and the “some processors”. For this reason, there is not a sufficient disclosure in the specification to reasonably convey that the inventor, at the time the invention was filed, had possession of the claimed invention as the scope of the disclosure is not as particular and may not be reasonably inferred to contain the claimed subject matter. Accordingly, claim 10 recites new matter. 
Regarding claims 11-20: 
Claims 11-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, under the Alice Framework Step 1 analysis, claims 1-20 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-20 claim a machine. 
Regarding claim 1: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea of “computing one or more memory system metrics including at least one of performance metrics and power metrics of the memory system” based on commands from a host because the broadest reasonable interpretation of the claim includes determining a performance metric or a power metric, which is a process that may be performed mentally. For example, the percentages of read and write operations may be determined mentally from a list of commands from a host being performed [0067]. Additionally, the broadest reasonable interpretation of the limitation may also includes the recitation of mathematical calculations, because computing average read and write latencies and maximum deviations of throughput and latencies or computing average and peak power consumption requires performing mathematical calculations [0061] [0067]. For these reasons, the aforementioned limitation is an abstract idea because it recites a mental process or mathematical calculation. The claims also recite an additional mental process by reciting “select, in response to workload changes, a firmware parameter set from among multiple firmware parameter sets controlling operation of firmware programs.... based on real time measurements of at least one of the performance metrics and the power metrics and feedback of the real time measurements” because one could mentally determine a from a plurality of firmware parameter sets to select one based on real time measurements (i.e. if real-time power measurements indicate power use is too high, one could mentally determine to use a firmware parameter set with a lower clock frequency to lower power consumption of the processor) (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]) (the examiner notes that just because a measurement is taken in real time, does not mean that the resulting determination must be performed in real time [see “Understanding Real Time for Measurement and Automation”, by Jim Balent and Tamra Kerns, which divides “real-time” concepts into those relating to measurement and those relating to control [pgs. 1-10]]). Accordingly, a determination based on real-time measurements may still be performed mentally and the claim recites a mental process. ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). For these reasons, the claim recite an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of: “a host”, “a memory system coupled to the host, wherein the memory system includes a memory device and a controller for controlling the memory device”, and “wherein the controller includes a processor-controlled performance optimizer having firmware executed by a processor, and configured to...” The Examiner notes that the broadest reasonable interpretation of the above limitations indicate that the claimed “data processing system” includes a host connected to a memory device with a controller, where the controller includes software (i.e. firmware) and instructions for performing the claimed limitations. Accordingly, these elements are recited at a high level of generality (i.e. a host connected to a memory with a controller with a processor and instructions) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim recites the additional elements of “commands received from a host”, “real-time measurements” (implicitly disclosed as received by the controller), and “feedback of the real-time measurements to the controller”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception as it is analogous to other limitations found to be mere data gathering by the courts. For example, these limitations are analogous to mere data gathering such as, testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Additionally, the limitations are analogous to selecting a particular source or type of data to be manipulated found as insignificant extra-solution activity by the courts such as selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); or limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937. Therefore, these additional limitations only amount to mere data gathering and do not integrate the judicial exception into a practical application [MPEP 2106.05(g)].
The claims also recite the additional limitation of “provide the selected firmware parameter set to use”. However, this limitation only recites the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015)  [MPEP 2106.05(f)].
Finally, the claim recites the additional limitation of the firmware parameter set being used “in one or more flash translation layers”. However, this limitations only amounts to limiting the field of use or technological environment by limiting the application of the abstract idea to flash translation layers of memory systems as described by the specification in [0005]. Accordingly, the limitation fails to integrate the judicial exception into a practical application [MPEP 2106.05(h)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea with mere instructions to “apply it” by reciting the idea of a solution or outcome and by performing the abstract idea with a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional limitations of receiving commands from a host, real-time measurements, and feedback of the real-time measurements is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional. For example, the limitations are analogous to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d)]. Finally, the additional limitation of providing the firmware parameter set for use in the “flash translation layer” does not provide an inventive concept or significantly more because it merely links the application of the abstract idea to the technological environment of memory systems with flash translation layers, or limits the application of the abstract idea to the technological environment of memory systems with flash translation layers. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception to not amount to significantly more than the abstract idea itself [MPEP 2106.05(h)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible.
Regarding claim 2: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1. Additionally, the claim further modifies the abstract idea from claim 1 by requiring that the computation of the memory system metrics is based on the received notifications. However, this modification does not prevent the limitation from being interpreted as requiring a mathematical calculation or prevent the limitation from being performed as a mental process. For this reason, the claim only modifies the abstract idea from claim 1, such that it still recites an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional limitation to “receive notifications associated with executions of the commands, wherein the received notifications are associated with workload characteristics and power consumption of the memory device”.  However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception as it is analogous to other limitations found to be mere data gathering by the courts (according to a similar analysis performed for the mere-data gathering limitations performed above for claim 1). 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis for the 1, the claim considered as a whole does not amount to significantly more than the abstract idea for reasons analogous to those cited with respect to claim 1. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 2 is not patent eligible. 
Regarding claim 3: 
The limitations from claim 3 only further restrict the data gathering steps noted above for claim 2 by further specifying the particular source or data type to be manipulated. Accordingly, claim 3 is rejected according to a similar analysis to that performed above for claim 2. 
Regarding claim 4: 
The limitations from claim 4 only further restrict the data gathering steps noted above for claim 2 by further specifying the particular source or data type to be manipulated. Accordingly, claim 4 is rejected according to a similar analysis to that performed above for claim 2. 
Regarding claim 5: 
Claim 5 only modifies the performance of the abstract idea identified from claim 1 above in such a way that the abstract idea may still be performed mentally, or may still require the mathematical calculations (i.e. for average latency). For this reason, claim 5 is rejected according to a similar analysis as for claim 1 performed above.
Regarding claim 6: 
Claim 6 only recites the additional element that the power consumption is measured by a power meter, which is recited at a high level of generality. Accordingly, as this limitation is recited at a high level of generality, it amounts to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application or provide significantly more and is analyzed according to a similar analysis performed for claim 2.
Regarding claim 7: 
Claim 7 only modifies the performance of the abstract idea to explicitly require the mathematical calculation of the average power consumption and maximal power consumption. Accordingly, claim 7 does not prevent the previously recited abstract idea from being an abstract idea, as claim 7 specifies that the abstract idea is the mathematical calculation. Accordingly, claim 7 is rejected according to a similar analysis performed for claim 2. 
Regarding claim 8: 
Claim 8 recites that the processor-controlled performance optimizer performs computing, selecting and providing (which were already claimed in claim 1) within “a first time interval”. Claiming the performance of the abstract idea within “a first time interval” is an additional limitation that amounts to nothing more than mere instructions to apply the abstract idea (i.e. it is unclear how else it could be performed unless it is performed over some period of time, or else it would not be performance at all, the only way to not meet this limitation would be to not perform the abstract idea at all (i.e. because the “time interval” is unbounded, it could be years, decades, or millennia, etc.)). For this reason, the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a §101 analysis that turns on "the draftsman’s art"). Accordingly, claim 8 is rejected according to a similar analysis to that performed for claim 2. 
Regarding claim 9: 
Claim 9 recites that the performance optimizer is “turned off in a second time interval after the first time interval”, that the memory system “works with the selected parameter set in the second time interval”, and that “the second time interval is longer than the first time interval”. However, these all amount to mere instructions to apply the abstract idea in a computer environment or with a generic computer as a tool as they are claimed at a high level of generality. For example, the performance optimizer being “turned off” amounts to no more than a computer being turned off or power cycled, and the duration of the time intervals are not limited in any fashion (other than relative to each other) such that an ordinary application of the abstract idea in a computer environment. Accordingly, the limitation does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception [MPEP § 2106.05(e)]). Furthermore, as the claim is mere application of the abstract idea in a computer environment, where the computers are operated to perform the abstract idea and may be turned on and off results in mere instructions to apply the abstract idea in with a computer as a tool. [MPEP § 2106.05(f)] Accordingly, claim 9 is not patent eligible according to a similar analysis to that performed for claim 8. 
Regarding claim 10: 
Claim 10 is not patent eligible for reasons analogous to claim 1, with the additional analysis that the “processor-controlled workload detector having firmware executed by a first processor” results in an analogous analysis to the performance optimizer as analyzed for claim 1. Furthermore, that claim 10 recites an additional abstract idea of “measuring (i.e. determining or calculating (i.e. a mental step or mathematical calculation)) workload characteristics associated with commands received from the host”. However, additional abstract ideas does not render the claim non-abstract. For these reasons, claim 10 is not patent eligible. 
Regarding claim 11: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1. Claim 11 additionally recites the abstract idea of initiating the computation of the one or more memory system metrics in response to detecting that the measured workload characteristics do not exist in the table, which is a step that may be performed mentally (i.e. comparing measured characteristics to known characteristics and determining if there is a match, such that when there is not a match, the computation of the one or more memory system metrics is performed (i.e. initiate one mental step based on the determination of another)).
 Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional element of: “a table storing multiple workload characteristics and multiple parameter sets for the firmware”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception as it is analogous to other limitations found to be mere data gathering by the courts, such as consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; or testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982).
The claim also recites the additional limitation that the processor-controlled performance optimizer is “turned on” when it is detected that the measured workload characteristics do not exist in the table. However, this limitation only functions to limit the technological environment to that of being performed by a computer (i.e. a computer needs to be “turned on” to operate). Accordingly, the limitation does not use the judicial exception in some other meaningful way beyond generically linking the use of the judicial exception to a particular technological environment (i.e. use of computers), and therefore does not amount to more than a drafting effort designed to monopolize the exception [MPEP § 2106.05(e)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis for claim 10, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea with the additional requirement that it’s application is limited to being applied in a computer environment. However, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception to not amount to significantly more than the abstract idea itself [MPEP 2106.05(h)]. Furthermore, the additional limitation of the controller storing the table with multiple workload characteristics and multiple parameter sets for the firmware is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional. Particularly, the limitations are analogous to electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 held to be well-understood, routine, and conventional activity by the courts. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 11 is not patent eligible. 
Regarding claims 12-19: 
Claims 12-19 recites additional limitations, which are analyzed analogously to the additional limitations in claims 2-9 respectively. Accordingly, claims 12-19 are not patent eligible. 
Regarding claim 20: 
Claim 20 clarifies that the abstract idea from claim 12 involves mathematical calculations or mental processes including determining ratios, counting commands to determine a queue depth, or determining a block size of a command, which are all steps that may be performed mentally, or require the performance of mathematical calculations. Accordingly, claim 20 does not modify the abstract idea from claim 12 in such a way as to prevent the abstract idea from being abstract. For this reason, claim 20 is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2014/0122861 A1 (El Maghraoui) in view of US Patent Application Pub. No. US 2015/0301754 A1 (Kochar) in further view of US Patent Application Pub. No. US 2017/0075611 A1 (Choi) in further view of the article by Jim Balent and Tamra Kerns titled, “Understanding Real-Time for Measurement & Automation” from the Electronic Design magazine, dated February 1999 (Balent).
Regarding claim 1: 
El Maghraoui discloses, a data processing system comprising: a host; and a memory system coupled to the host (a flash file-system (200)/SSD (10) (i.e. memory system) is exposed to a host/server through I/O ports (15) and receives requests from the host/server (206) [0040] [0042] [Fig. 1] [Fig. 3]), wherein the memory system 5includes a memory device (SSD memory devices (14) with data blocks (212) and log blocks (214) (i.e. memory devices) [0033] [0035] [0037] [Fig. 1] [Fig. 2][ Fig. 3]) and a controller ((12) (200) [Fig. 1] [Fig. 3]) for controlling the memory device ([0034] [0040]), wherein the controller includes a processor-controlled performance optimizer having firmware executed by a processor, and configured to: based on 10commands received from the host compute, one or more memory system metrics including at least one of performance metrics of the memory system (by disclosing that the controller includes FTL software (202) (i.e. firmware) [0044] executed by a processor of the controller [0033]. Furthermore, by disclosing linearity computation module (208), which is part of the flash translation layer (202) (i.e. software (i.e. having firmware) executed by a processor (i.e. processor-controlled)) that computes linearity metrics (i.e. one or more memory system metrics including at least one performance metrics of the memory system) (216) using the translation table filled with addresses from I/O (i.e. commands received from the host) (206) [Fig. 3] [0033] [0042] [0044]); based on measurements of at least one of the performance metrics and feedback of the real time measurements to the controller, calculate in response to workload changes a firmware parameter set controlling operation of firmware programs (by disclosing that tunable parameters (i.e. for use by the FTL (i.e. for use by firmware programs (i.e. firmware parameters)) may be calculated with the linearity metrics (216) (i.e. based on the received I/O requests (i.e. based on the workload (i.e. such that changes in the workload would result in changes to the linearity metrics and would change the outcome of the tuning)) (i.e. in response to workload changes)) using a tuning algorithm (210) (i.e. part of the performance optimizer) (part of the flash translation layer (202) (i.e. software executed by a processor (i.e. processor-controlled)) to decide on tuning parameters (i.e. firmware parameter set for use by the FTL (i.e. controlling operation of firmware programs (200))) (218) [0029] (i.e. the blocks of the drawings can be implemented with computer program instructions, the plurality of mechanisms in the flash translation layer of the controller (12) (i.e. firmware programs)) [0034] [0044-0045] [Fig. 3]. The linearity metrics are added as computed metric vectors to a history table, which is employed to determine if a parameter needs to be changed based on a significant or threshold change in workload (i.e. feedback of the measurements to the controller) (i.e. in response to workload changes)) [0073]) and provide the calculated firmware parameter set to use in one or more flash 15translation layers (by disclosing that the tuned parameters (218) are used by the FTL (202) (see arrow from (210) to (218)) (i.e. provide the calculated firmware parameter set to use in one or more flash translation layers) to control the operation of the SSD [0022] [0034] [0065] [0068-0070]). 
El Maghraoui does not explicitly disclose, but Kochar teaches to select a firmware parameter set from among multiple firmware parameter sets based on the one or more performance metrics (by teaching that a controller is configured to receive a selection of one of a plurality of sets of memory operation parameters, such as NAND parameters, stored in the storage module and perform at least one of a read operation and a write operation on the memory in accordance with the selected set of memory operation parameters [0003] [0019-0023]. The storage controller (110) can analyze one or more commands received from the host controller to compile statistics on how the host controller is using the storage module (i.e. like the linearity metrics discussed by El Maghraoui) and compare those statistics to known host behaviors (i.e. with feedback). The controller can then select an optimal set of firmware parameters based on the known host behavior [0024] [0026] [0031-0032]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tuning the firmware parameters in response to calculated linearity metrics by the FTL of the controller disclosed by El Maghraoui to include the selection of a set of parameters of a plurality of sets of parameters in response to statistic metrics (i.e. including the linearity metrics of El Maghraoui) based on the host commands compared to known host behaviors as taught by Kochar. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the storage device to optimize itself for an identified category of use, as taught by Kochar in [0024] [0031]. Furthermore, choosing between the parameter sets allows for trade-offs between performance and power consumption, and other considerations as taught by Kochar in [0020-0023].
El Maghraoui in view of Kochar does not explicitly disclose, but Choi teaches, to compute power metrics and to select appropriate parameters based on the power metrics (by teaching that a power manager (110) may provide power consumption feedback (126) to an adaptive power reduction component (122), which may then use the feedback information to change operating parameters of the processors, memory, and non-volatile memory that may be controlled dynamically to affect performance and power consumption [0039-0040] [Fig. 2] (i.e. based on feedback of the measurements to the controller). The power consumption feedback (126) may be determined from reading a plurality of power meters of the processor (104), memory (118) and non-volatile memory array (119) (i.e. computed (i.e. executed read commands)) [0036]. The power that is being consumed is based on commands from the host that are executed by the solid-state device [0025-0026] [0030-0032]. The power consumption may also be estimated with a calculation [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
El Maghraoui in view of Koch in further view of Choi does not explicitly disclose, but Balent teaches that the performance metrics and power metrics should be measured in real-time, such that the determination of the firmware parameters may be based on the real-time measurements (by teaching that executing a system in soft-real time can allow for some variable response rates without compromising overall system functionality [pg. 3: last ¶ (continued onto pg. 4)]. Furthermore, to execute a system in real-time, real-time sampling through data acquisition and real-time control must be implemented. For real-time sampling, the data must be reliably collected at a specified rate, and for real time control, the decisions must be made within a set time period [pg. 4: last ¶ (continued onto pg. 5)]. Real-time sampling ensures that subsequent data analysis will not yield erroneous results [pg. 5: ¶3]. Finally, for a control system to be guaranteed stable, the time it takes to execute the control loop needs to be deterministic, such that it is constant for each loop [pg. 8: ¶3]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement and computation of the metrics and subsequent use of those metrics in a control decision for selecting parameters taught by El Maghraoui-Koch-Choi to include the real-time measurement and control of the metrics and parameters as taught by Balent. 
One of ordinary skill in the art would have been motivated to make this modification because real-time measurement and control prevents compromising system functionality, prevents errors in analysis based on the measurement data, and allows for a guaranteed stable control system, as taught by Balent in [pg. 3: last ¶ (continued onto pg. 4)] [pg. 5: ¶3] [pg. 8: ¶3]). 
Regarding claim 2:
The data processing system of claim 1 is made obvious by El Maghraoui in view of Kochar in further view of Choi in further view of Balent (El Maghraoui-Kochar-Choi-Balent). 
El Maghraoui further discloses, wherein the processor-controlled performance optimizer is configured to: receive notifications associated with executions of the command (by disclosing that the translation table tracks mappings between the logical page addresses and physical page addresses and server I/O requests. The linearity computation module may then be used to compute linearity of the translation table (i.e. it reads the recent history of the translation table (i.e. it receives notifications about the commands (i.e. logical block addresses of executed I/O and translations associated with executions of the commands))) [0042] [0050-0065] [0072]) wherein the received notifications are associated with workload characteristics (i.e. the received I/O commands are associated with the host workload and therefore workload characteristics of the host [0008] [0022-0023] [0036]) and power consumption of the memory system (i.e. execution of the host I/O commands is directly associated with power consumption of the memory system [0069]) compute the one or more memory system metrics including at least one of performance metrics based on the received notifications (by disclosing that the linearity metric is computed with the recent history of the L2P table including the logical addresses of the I/O and the translated physical addresses of the I/O (i.e. received notifications) [0042] [0050-0065] [0072]).
El Maghraoui does not explicitly disclose, but Choi teaches, to compute the memory system metrics including at least one of power metrics based on the received notifications (by teaching that the adaptive power reduction component (122) may determine (i.e. compute) the power consumption based on reading power meters (i.e. received notifications about power usage, associated with execution of host commands) of a processor (104), memory (118), and non-volatile memory (119) [0036] and alternatively that power consumption may be based on a calculation that estimates power consumption of the system [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback read from a plurality of power meters or from estimates of power consumption calculated as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 4:
The data processing system of claim 2 is made obvious by El Maghraoui-Kochar-Choi-Balent. 
El Maghraoui further discloses wherein events associated with executions of the commands received from the host are received by the one or more flash translation layers (by disclosing the translation table, which is part of the flash translation layer that tracks mappings between the logical page addresses and physical page addresses and server I/O requests. The translation table is used by the linearity computation module (i.e. part of flash translation layer) to compute linearity of the translation table (i.e. it reads the recent history of the translation table (i.e. it receives notifications about the commands (i.e. logical block addresses of executed I/O) and events (i.e. translations) associated with executions of the commands))) [0042] [0050-0065] [0072])
Regarding claim 6:
The data processing system of claim 2 is made obvious by El Maghraoui-Kochar-Choi-Balent. 
El Maghraoui does not explicitly disclose, but Choi teaches, wherein the power consumption is measured by a power meter within the memory system (by teaching that the adaptive power reduction component (122) may determine (i.e. compute) the power consumption based on reading power meters (i.e. measured by a power meter within the memory system) of a processor (104), memory (118), and non-volatile memory (119) [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback read from a plurality of power meters as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 8:
The data processing system of claim 2 is made obvious by El Maghraoui-Kochar-Choi-Balent. 
El Maghraoui further discloses, wherein the processor-controlled performance optimizer performs operations of computing, selecting 39and providing firmware parameters sets in a first time interval (by disclosing that the process of updating the tunable parameters for the FTL software (i.e. firmware parameters) occurs from steps (404) -> (414) (i.e. during a first interval) [Fig. 4]).
Regarding claim 9: 
The data processing system of claim 8 is made obvious by El Maghraoui-Kochar-Choi-Balent. 
 El Maghraoui further discloses, wherein the processor-controlled performance optimizer is turned off in a second time interval after the 5first time interval (by disclosing that after (i.e. the start of the second interval) 404-414 (i.e. the first interval), the process of updating the tunable parameters sleeps for an interval (i.e. is turned off)), and the memory system works with the selected parameter set in the second time interval, wherein the second time interval is longer than the first time interval (by disclosing that the process of updating the tunable parameters for the FTL software (i.e. firmware parameters) occurs from steps (404) -> (414) (i.e. during a first interval) [Fig. 4]. After the parameters are tuned (i.e. second interval), the process of updating the parameters may sleep for an interval (i.e. the performance optimizer is turned off in a second time interval after the first time interval) in (416) the memory system is working with the selected parameter set. Multiple iterations of the process of [Fig. 4] may continue to use the same parameters (i.e. 404 -> 410-No -> 416) (i.e. the memory system works with the selected parameter set in the second time interval, wherein the second time interval is longer than the first time interval, because the second interval is marked by multiple iterations of the process of [Fig. 4] without an update to the parameters (i.e. multiple sleep intervals (416)) [Fig. 16] [0072-0074]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Kochar-Choi-Balent in further view of US Patent Application Pub. No. US 2018/0113640 A1 (Fernandez).
Regarding claim 3:
The data processing system of claim 2 is made obvious by El Maghraoui-Kochar-Choi-Balent. 
El Maghraoui discloses, wherein the received notifications include an arrival time for each command (by teaching that the most recent accesses store in the rT table include a timestamp of the last access (i.e. an arrival time for each access command) of the page [0047]).
El Maghraoui does not explicitly disclose, but Fernandez teaches, does not explicitly disclose, but Fernandez teaches, wherein the notifications include a type and a response time for each command (by teaching that analyzing utilization patterns in a storage array may be carried out by a module on a particular storage array controller [0133]. The modules may be configured to gather and store information describing the operation of one or more storage arrays, and to extrapolate and analyze the information to generate information describing current levels of resource utilization [0133]. These levels of utilization may include average latency times for carrying out I/O operations (i.e. a response time for each command), peak latency, average IOPS (i.e. throughput) and many others [0137] [0138]. The metadata tracked may be stored for each I/O operation, including types of I/O operations that are processed (i.e. type for each command) [0164]. This information may then be utilized to generate utilization trends and patterns [0134] [0163-0166]. Finally, this information may be used to facilitate taking corrective actions such as changing system configuration parameters, relocating workloads, performing operations such as garbage collection, or taking other actions when predicted levels of resource utilization are undesirable [0135] [0168] [Fig. 9]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information utilized to select a set of operating parameters for the FTL disclosed by El Maghraoui in view of Kochar to include the use of average latency times for carrying out various I/O operations, information describing peak latency times for carrying out various I/O operations, average IOPS, metadata stored for each I/O operation usable to calculate the utilization levels, including type, frequency, and size and other information about a storage array to predict future utilization levels as taught by Fernandez. 
One of ordinary skill in the art would have been motivated to make this modification because it can allow for taking corrective actions when predicted levels of resource utilization are undesirable, as taught by Fernandez in [0135].  
Regarding claim 5:
The data processing system of claim 2 is made obvious by El Maghraoui-Kochar-Choi-Balent. 
El Maghraoui does not explicitly disclose, but Fernandez teaches, wherein the performance metrics are associated with a) one or more of throughput, latency and consistency or b) a combination of the throughput, the latency, and the consistency as a weighted sum (by teaching that analyzing utilization patterns in a storage array may be carried out by a module on a particular storage array controller [0133]. The modules may be configured to gather and store information describing the operation of one or more storage arrays, and to extrapolate and analyze the information to generate information describing current levels of resource utilization [0133]. These levels of utilization may include average latency times for carrying out I/O operations, peak latency, average IOPS (i.e. throughput) and many others. This information may then be utilized to generate utilization trends and patterns [0134] [0163-0166]. Finally, this information may be used to facilitate taking corrective actions such as changing system configuration parameters, relocating workloads, performing operations such as garbage collection, or taking other actions when predicted levels of resource utilization are undesirable [0135] [0168] [Fig. 9]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information utilized to select a set of operating parameters for the FTL disclosed by El Maghraoui in view of Kochar to include the use of average latency times for carrying out various I/O operations, information describing peak latency times for carrying out various I/O operations, average IOPS, and other information about a storage array to predict future utilization levels as taught by Fernandez. 
One of ordinary skill in the art would have been motivated to make this modification because it can allow for taking corrective actions when predicted levels of resource utilization are undesirable, as taught by Fernandez in [0135].  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Kochar-Choi-Balent in further view of US 2014/0100838 A1 (Stelmakh).
Regarding claim 7:
The data processing system of claim 2 is made obvious by El Maghraoui in view of Kochar in further view of Choi. 
El Maghraoui does not explicitly disclosed, but Stelmakh teaches, wherein the power metrics include an average power consumption and maximal power consumption (by teaching that static estimates of power consumption usually account for worst-case scenario environmental contexts and therefore degrade performance of a memory system. Therefore, to maintain an average power consumption level (i.e. the power metrics include an average power consumption), current values for the power consumption may be measured for different flash tasks to determine a current estimated maximum power requirement of the selected task (i.e. maximal power consumption) and used in the determination of an average power consumption for an interval period of time [0003] [0009-0010] [0036] [0055]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimated power consumption of the memory system disclosed by Choi to include the calculations of a current maximum power consumption of a selected task and an average power consumption over a time window as taught by Stelmakh. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow the configuration of the parameters for the system to stay within a power budget as taught by Choi to include accurate estimates that are not limited by worst-case scenario observations as taught by Stelmakh in [0006-0016]. 
Claims 10-12, 14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Kochar-Choi-Balent in further view of US 2021/0397476 A1 (Liu) as motivated by the Wikipedia page titled, “Central processing unit” as preserved by the Internet Archive on 02 January 2020 (Central-processing-unit).
Regarding claim 10:
El Maghraoui discloses, a data processing system comprising: a host; and a memory system coupled to the host (a flash file-system (200)/SSD (10) (i.e. memory system) is exposed to a host/server through I/O ports (15) and receives requests from the host/server (206) [0040] [0042] [Fig. 1] [Fig. 3]), wherein the memory system 5includes a memory device (SSD memory devices (14) with data blocks (212) and log blocks (214) (i.e. memory devices) [0033] [0035] [0037] [Fig. 1] [Fig. 2][ Fig. 3]) and a controller ((12) (200) [Fig. 1] [Fig. 3]) for controlling the memory device ([0034] [0040]), wherein the controller includes firmware  and a processor-controlled performance optimizer having firmware executed by a second processor, and configured to: based on commands received from the host, compute one or more memory system metrics including at least one of performance metrics of the memory system (by disclosing the FTL software (202) (i.e. firmware) [0044] executed by a processor (i.e. second processor) of the controller [0033]. Furthermore, by disclosing linearity computation module (208), which is part of the flash translation layer (202) (i.e. software executed by a processor (i.e. processor-controlled) (i.e. having firmware executed by a second processor)) that computes linearity metrics (i.e. performance metrics of the memory system) (216) using the translation table filled with addresses from I/O (i.e. commands received from the host) (206) [Fig. 3] [0033] [0042] [0044]) based on measurements of at least one of the performance metrics and feedback of the measurements to the controller, calculate in response to workload changes a firmware parameter controlling operation of firmware programs (by disclosing that tunable parameters (i.e. for use by the FTL (i.e. for use by firmware programs (i.e. firmware parameters)) may be calculated with the linearity metrics (216) (i.e. based on the received I/O requests (i.e. based on the workload (i.e. such that changes in the workload would result in changes to the linearity metrics and would change the outcome of the tuning)) (i.e. in response to workload changes)) using a tuning algorithm (210) (i.e. part of the performance optimizer) (part of the flash translation layer (202) (i.e. software executed by a processor (i.e. processor-controlled)) to decide on tuning parameters (i.e. firmware parameter set for use by the FTL (i.e. controlling operation of firmware programs (200))) (218) [0029] (i.e. the blocks of the drawings can be implemented with computer program instructions, the plurality of mechanisms in the flash translation layer of the controller (12) (i.e. firmware programs)) [0034] [0044-0045] [Fig. 3]. The linearity metrics are added as computed metric vectors to a history table, which is employed to determine if a parameter needs to be changed based on a significant or threshold change in workload (i.e. feedback of the measurements to the controller) (i.e. in response to workload changes)) [0073])and provide the calculated firmware parameter set to use in one or more flash 15translation layers (by disclosing that the tuned parameters (218) are used by the FTL (202) (i.e. provide the calculated parameters to use in one or more flash translation layers) to control the operation of the SSD [0022] [0034] [0065] [0068-0070]). 
El Maghraoui does not explicitly disclose, but Kochar teaches to select a firmware parameter set from among multiple firmware parameter sets based on the one or more performance metrics (by teaching that a controller is configured to receive a selection of one of a plurality of sets of memory operation parameters, such as NAND parameters, stored in the storage module and perform at least one of a read operation and a write operation on the memory in accordance with the selected set of memory operation parameters [0003] [0019-0023]. The storage controller (110) can analyze one or more commands received from the host controller to compile statistics on how the host controller is using the storage module (i.e. like the linearity metrics discussed by El Maghraoui) and compare those statistics to known host behaviors (i.e. with feedback). The controller can then select an optimal set of firmware parameters based on the known host behavior [0024] [0026] [0031-0032]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tuning the firmware parameters in response to calculated linearity metrics disclosed by El Maghraoui to include the selection of a set of parameters of a plurality of sets of parameters in response to statistic metrics (i.e. including the linearity metrics of El Maghraoui) based on the host commands compared to known host behaviors as taught by Kochar. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the storage device to optimize itself for an identified category of use, as taught by Kochar in [0024] [0031]. Furthermore, choosing between the parameter sets allows for trade-offs between performance and power consumption, and other considerations as taught by Kochar in [0020-0023].
El Maghraoui in view of Kochar does not explicitly disclose, but Choi teaches, to compute power metrics and to select appropriate parameters based on the power metrics (by teaching that a power manager (110) may provide power consumption feedback (126) to an adaptive power reduction component (122), which may then use the feedback information to change operating parameters of the processors, memory, and non-volatile memory that may be controlled dynamically to affect performance and power consumption [0039-0040] [Fig. 2] (i.e. based on feedback of the measurements to the controller). The power consumption feedback (126) may be determined from reading a plurality of power meters of the processor (104), memory (118) and non-volatile memory array (119) (i.e. computed (i.e. executed read commands)) [0036]. The power that is being consumed is based on commands from the host that are executed by the solid-state device [0025-0026] [0030-0032]. The power consumption may also be estimated with a calculation [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
El Maghraoui in view of Kochar in further view of Choi does not explicitly disclose, but Liu teaches, a processor-controlled workload detector having firmware executed by a first processor, and configured to measure workload characteristics associated with commands received from the host (by teaching when a workload is received (i.e. received workload), it is determined if the workload is a new workload (204) [0023]. If the workload is new (204 -YES), then different parameters of the system may be swept and optimal parameters for operating the system may be determined (216) based on monitored characteristics, including performance and power characteristics (214) [0036-0037]. The optimal parameters may be stored (218) in a way such that they are associated with the detected workload [0034] [0036-0038] [0002]. The method may be performed by firmware (i.e. workload detector) [0042] [0050] [0055] executed by multiple processors (i.e. 302A and 302B) (i.e. including a first processor) [0041-0052]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the performance and power metric of the host command workloads and selecting a set of the parameters in response to the metrics taught by El Maghraoui in view of Kochar in further view of Choi to include detecting a new workload and storing the calculated parameters after sweeping them through their ranges and determining optimal parameters in a power-performance table database as taught by Liu. Furthermore, to have the firmware instructions (i.e. for the workload detector and for the other instructions as taught by Liu) executed by multiple processors as taught by Liu
One of ordinary skill in the art would have been motivated to make this modification because focusing on balancing performance with power consumption can optimize or improve the performance per power of the computer system, as taught by Liu in [0013] [0015] [0021] [0036-0037] and, multiprocessing by executing the same program on multiple CPUs is known to achieve performance improvements as taught by [Central-processing-unit, pg. 14: ¶4 – pg. 15: ¶1].
El Maghraoui in view of Koch in further view of Choi in further view of Liu as motivated by Central-processing-unit does not explicitly disclose, but Balent teaches that the performance metrics and power metrics should be measured in real-time, such that the determination of the firmware parameters may be based on the real-time measurements (by teaching that executing a system in soft-real time can allow for some variable response rates without compromising overall system functionality [pg. 3: last ¶ (continued onto pg. 4)]. Furthermore, to execute a system in real-time, real-time sampling through data acquisition and real-time control must be implemented. For real-time sampling, the data must be reliably collected at a specified rate, and for real time control, the decisions must be made within a set time period [pg. 4: last ¶ (continued onto pg. 5)]. Real-time sampling ensures that subsequent data analysis will not yield erroneous results [pg. 5: ¶3]. Finally, for a control system to be guaranteed stable, the time it takes to execute the control loop needs to be deterministic, such that it is constant for each loop [pg. 8: ¶3]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement and computation of the metrics and subsequent use of those metrics in a control decision for selecting parameters taught by El Maghraoui-Koch-Choi to include the real-time measurement and control of the metrics and parameters as taught by Balent. 
One of ordinary skill in the art would have been motivated to make this modification because real-time measurement and control prevents compromising system functionality, prevents errors in analysis based on the measurement data, and allows for a guaranteed stable control system, as taught by Balent in [pg. 3: last ¶ (continued onto pg. 4)] [pg. 5: ¶3] [pg. 8: ¶3]). 
Regarding claim 11: 
The data processing system of claim 10 is made obvious by El Maghraoui in view of Kochar in view of Choi in further view of Liu as motivated by Central-processing-unit in further view of Balent (El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent). 
El Maghraoui does not explicitly disclose, but Liu teaches, wherein the 5controller further includes a table storing multiple workload characteristics and multiple parameter sets for the firmware, and wherein the processor-controlled performance optimizer is configured to be turned on to compute the one or more memory system metrics when it is detected that the measured workload characteristics do not exist in the 10table (by teaching when a workload is received, it is determined if the workload is a new workload (204) (i.e. if the measured workload characteristics do not exist in the table) [0023]. If the workload is new (204 -YES), then different parameters of the system may be swept and optimal parameters for operating the system may be determined (216) based on monitored characteristics, including performance and power characteristics (214) [0036-0037]. The optimal parameters may be stored (218) in a way such that they are associated with a corresponding workload among multiple workloads associated with their own respective optimal parameters in a power-performance table [0034] [0036-0038] [0002]. The method may be performed by firmware (i.e. workload detector) [0042] [0050] [0055]. It is understood that the optimal parameters could not be determined if the parameter sweeping code (212) (i.e. sweeping controller (104)) and power-performance evaluator and monitor (106) (214) was not in use (i.e. the performance optimizer is configured to be turned on when it is detected that the measured workload characteristics do not exist in the table) [Fig. 2] [0025] [0026]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the performance and power metric of the host command workloads and selecting a set of the parameters in response to the metrics taught by El Maghraoui in view of Kochar in further view of Choi to include detecting a new workload and storing the calculated parameters after sweeping them through their ranges and determining optimal parameters in a power-performance table databased as taught by Liu. 
One of ordinary skill in the art would have been motivated to make this modification because focusing on balancing performance with power consumption can optimize or improve the performance per power of the computer system, as taught by Liu in [0013] [0015] [0021] [0036-0037]. 
Regarding claim 12: 
The data processing system of claim 10 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui further discloses, wherein the processor-controlled performance optimizer is configured to: receive notifications associated with executions of the command (by disclosing that the translation table tracks mappings between the logical page addresses and physical page addresses and server I/O requests. The linearity computation module may then be used to compute linearity of the translation table (i.e. it reads the recent history of the translation table (i.e. it receives notifications about the commands (i.e. logical block addresses of executed I/O and translations associated with executions of the commands))) [0042] [0050-0065] [0072]) wherein the received notifications are associated with the workload characteristics (i.e. the received I/O commands are associated with the host workload and therefore workload characteristics of the host [0008] [0022-0023] [0036]) and power consumption of the memory system (i.e. execution of the host I/O commands is directly associated with power consumption of the memory system [0069]) compute the one or more memory system metrics based on the received notifications (by disclosing that the linearity metric is computed with the recent history of the L2P table including the logical addresses of the I/O and the translated physical addresses of the I/O (i.e. received notifications) [0042] [0050-0065] [0072]).
El Maghraoui does not explicitly disclose, but Choi teaches, to compute the power metrics based on the received notifications (by teaching that the adaptive power reduction component (122) may determine (i.e. compute) the power consumption based on reading power meters (i.e. received notifications about power usage, associated with execution of host commands) of a processor (104), memory (118), and non-volatile memory (119) [0036] and alternatively that power consumption may be based on a calculation that estimates power consumption of the system [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback read from a plurality of power meters or from estimates of power consumption calculated as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 14: 
The data processing system of claim 12 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui further discloses wherein events associated with executions of the commands received from the host are received from the one or more flash translation layers  (by disclosing the translation table, which is part of the flash translation layer that tracks mappings between the logical page addresses and physical page addresses and server I/O requests. The translation table is used by the linearity computation module (i.e. part of flash translation layer) to compute linearity of the translation table (i.e. it reads the recent history of the translation table (i.e. it receives notifications about the commands (i.e. logical block addresses of executed I/O) and events (i.e. translations) associated with executions of the commands))) from the FTL [0042] [0050-0065] [0072])
Regarding claim 16: 
The data processing system of claim 12 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui does not explicitly disclose, but Choi teaches, wherein the power consumption is measured by a power meter within the memory system (by teaching that the adaptive power reduction component (122) may determine (i.e. compute) the power consumption based on reading power meters (i.e. received power consumption) of a processor (104), memory (118), and non-volatile memory (119) [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the parameter sets disclosed by El Maghraoui in view of Kochar to additionally include selection based on considerations involving the power consumption feedback read from a plurality of power meters as taught by Choi. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for adaptive power reduction control for a solid-state storage device, as taught by Choi in [0008] [0033]. 
Regarding claim 18: 
The data processing system of claim 12 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui further discloses, wherein the processor-controlled performance optimizer performs operations of computing, selecting 39and providing in a first time interval (by disclosing that the process of updating the tunable parameters for the FTL software (i.e. firmware parameters) occurs from steps (404) -> (414) (i.e. during a first interval) [Fig. 4]).
Regarding claim 19: 
The data processing system of claim 12 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui further discloses, wherein the processor-controlled performance optimizer is turned off in a second time interval after the 5first time interval, and the memory system works with the selected parameter set in the second time interval longer than the first time interval (by disclosing that after (i.e. the start of the second interval) 404-414 (i.e. the first interval), the process of updating the tunable parameters sleeps for an interval (i.e. is turned off)), and the memory system works with the selected parameter set in the second time interval, wherein the second time interval is longer than the first time interval (by disclosing that the process of updating the tunable parameters for the FTL software (i.e. firmware parameters) occurs from steps (404) -> (414) (i.e. during a first interval) [Fig. 4]. After the parameters are tuned (i.e. second interval), the process of updating the parameters may sleep for an interval (i.e. the performance optimizer is turned off in a second time interval after the first time interval) in (416) the memory system is working with the selected parameter set. Multiple iterations of the process of [Fig. 4] may continue to use the same parameters (i.e. 404 -> 410-No -> 416) (i.e. the memory system works with the selected parameter set in the second time interval, wherein the second time interval is longer than the first time interval, because the second interval is marked by multiple iterations of the process of [Fig. 4] without an update to the parameters (i.e. multiple sleep intervals (416)) [Fig. 16] [0072-0074]).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent in further view of Fernandez.
Regarding claim 13: 
The data processing system of claim 12 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui discloses, wherein the received notifications include an arrival time for each command (by teaching that the most recent accesses store in the rT table include a timestamp of the last access (i.e. an arrival time for each access command) of the page [0047]).
El Maghraoui does not explicitly disclose, but Fernandez teaches, does not explicitly disclose, but Fernandez teaches, wherein the notifications include a type and a response time for each command (by teaching that analyzing utilization patterns in a storage array may be carried out by a module on a particular storage array controller [0133]. The modules may be configured to gather and store information describing the operation of one or more storage arrays, and to extrapolate and analyze the information to generate information describing current levels of resource utilization [0133]. These levels of utilization may include average latency times for carrying out I/O operations (i.e. a response time for each command), peak latency, average IOPS (i.e. throughput) and many others [0137] [0138]. The metadata tracked may be stored for each I/O operation, including types of I/O operations that are processed (i.e. type for each command) [0164]. This information may then be utilized to generate utilization trends and patterns [0134] [0163-0166]. Finally, this information may be used to facilitate taking corrective actions such as changing system configuration parameters, relocating workloads, performing operations such as garbage collection, or taking other actions when predicted levels of resource utilization are undesirable [0135] [0168] [Fig. 9]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information utilized to select a set of operating parameters for the FTL disclosed by El Maghraoui in view of Kochar to include the use of average latency times for carrying out various I/O operations, information describing peak latency times for carrying out various I/O operations, average IOPS, metadata stored for each I/O operation usable to calculate the utilization levels, including type, frequency, and size and other information about a storage array to predict future utilization levels as taught by Fernandez. 
One of ordinary skill in the art would have been motivated to make this modification because it can allow for taking corrective actions when predicted levels of resource utilization are undesirable, as taught by Fernandez in [0135].  
Regarding claim 15: 
The data processing system of claim 12 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui does not explicitly disclose, but Fernandez teaches, wherein the performance metrics are associated with a) one or more of throughput, latency and consistency or b) a combination of the throughput, the latency, and the consistency as a weighted sum (by teaching that analyzing utilization patterns in a storage array may be carried out by a module on a particular storage array controller [0133]. The modules may be configured to gather and store information describing the operation of one or more storage arrays, and to extrapolate and analyze the information to generate information describing current levels of resource utilization [0133]. These levels of utilization may include average latency times for carrying out I/O operations, peak latency, average IOPS (i.e. throughput) and many others. This information may then be utilized to generate utilization trends and patterns [0134] [0163-0166]. Finally, this information may be used to facilitate taking corrective actions such as changing system configuration parameters, relocating workloads, performing operations such as garbage collection, or taking other actions when predicted levels of resource utilization are undesirable [0135] [0168] [Fig. 9]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information utilized to select a set of operating parameters for the FTL disclosed by El Maghraoui in view of Kochar to include the use of average latency times for carrying out various I/O operations, information describing peak latency times for carrying out various I/O operations, average IOPS, and other information about a storage array to predict future utilization levels as taught by Fernandez. 
One of ordinary skill in the art would have been motivated to make this modification because it can allow for taking corrective actions when predicted levels of resource utilization are undesirable, as taught by Fernandez in [0135].  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent in further view of Stelmakh. 
Regarding claim 17:
The data processing system of claim 12 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui does not explicitly disclosed, but Stelmakh teaches, wherein the power metrics include an average power consumption and maximal power consumption (by teaching that static estimates of power consumption usually account for worst-case scenario environmental contexts and therefore degrade performance of a memory system. Therefore, to maintain an average power consumption level (i.e. the power metrics include an average power consumption), current values for the power consumption may be measured for different flash tasks to determine a current estimated maximum power requirement of the selected task (i.e. maximal power consumption) and used in the determination of an average power consumption for an interval period of time [0003] [0009-0010] [0036] [0055]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimated power consumption of the memory system disclosed by Choi to include the calculations of a current maximum power consumption of a selected task and an average power consumption over a time window as taught by Stelmakh. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow the configuration of the parameters for the system to stay within a power budget as taught by Choi to include accurate estimates that are not limited by worst-case scenario observations as taught by Stelmakh in [0006-0016]. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent in further view of US Patent Application Pub. No. US 2018/0329626 A1 (Karia)
Regarding claim 20: 
The data processing system of claim 10 is made obvious by El Maghraoui-Koch-Choi-Liu-Central-processing-unit-Balent. 
El Maghraoui does not explicitly disclose, but Karia teaches, wherein the workload characteristics associated with commands received from the host include a combination of two or more of a queue depth of the host, a ratio of read data to write data for the memory system, a ratio of sequential to random data for the memory system, and a block size of a command from the memory system (by teaching that a workload detection engine (206) is configured to classify a workload with calculations based on queue depth [0043], read/write mix [0044], block size [0045] and a classification of LBA ranges of host access into sequential and random (i.e. a ratio of sequential to random data) to determine optimal parameters for firmware for operating the solid-state drive [0011] [0046-000061]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection of new workloads for operating the memory system disclosed by El Maghraoui-Kochar-Choi-Liu to include consideration of queue depth, read/write mix, and block size taught by Karia. 
One of ordinary skill in the art would have been motivated to make this modification because these parameters can be used to calculated parameters for firmware for operating a solid-state drive to increase I/O consistency and to help with activity like garbage collection and to improve I/O consistency, as taught by Karia in [0061-0062]. 

Response to Arguments
In response to the amendments adding structural claim elements to limitations in claims 1 and 10, the claims are no longer being interpreted according to the 35 U.S.C. §112(f) interpretation scheme. 
In response to the amendments to the claims, the previous objections to the claims have been withdrawn. However, in response to the amendments to the claims, new objections to the claims have been made as seen in the corresponding claim objection section above. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections to the claims have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made as seen in the corresponding claim rejections section above. 
In response to the amendments to the claims, a new 35 U.S.C. §112(a) rejection has been made to claims 1-20. The Examiner notes that the portions cited by applicant as providing written description support do not provide written description support for the amendments noted by the Examiner in the corresponding rejection section above. For example, the portions cited by applicant do not indicate two pieces of firmware being executed by two processors respectively, for executing a performance optimizer and a workload detector.  
As necessitated by the amendments to the claims (and applicant’s arguments regarding the decision based on “real time measurements” and “feedback of the real time measurements to the controller”), a rejection using a new combination of references has been made to claim 1-20. Accordingly, Applicant’s arguments with respect to the previous combination of references in light of the new amendments in regards to claim 1-20 are moot. 
In response to Applicant’s arguments against El Maghraoui individually, the Examiner is unpersuaded as the rejection was based upon a combination of references. For example, Applicant argues that El Maghraoui does not teach selecting a firmware parameter set from among multiple firmware parameter sets controlling operation of firmware programs” and that El Maghraoui does not teach “selecting in response to workload changes, a firmware parameter set from among multiple firmware parameter sets”. However, the Examiner never relied upon El Maghraoui in isolation to teach the entirety of the aforementioned limitation. Accordingly, Applicant’s argument is unpersuasive. 
In response to Applicant’s arguments against Kochar individually, the Examiner is unpersuaded as the rejection was based upon a combination of references. For example, Applicant argues that Kochar does not teach “selecting a firmware parameter set from among multiple firmware parameter sets controlling operation of firmware programs” and that Kochar does not teach “selecting in response to workload changes, a firmware parameter set from among multiple firmware parameter sets”. However, the Examiner never relied upon Kochar in isolation to teach the entirety of the aforementioned limitations. Accordingly, Applicant’s argument is unpersuasive. 
In response to Applicant’s arguments against Choi individually, the Examiner is unpersuaded as the rejection was based upon a combination of references. For example, Applicant argues that Choi does not teach “selecting a firmware parameter set from among multiple firmware parameter sets controlling operation of firmware programs” and that Choi does not teach “selecting in response to workload changes, a firmware parameter set from among multiple firmware parameter sets”. However, the Examiner never relied upon Choi in isolation to teach the entirety of the aforementioned limitations. Accordingly, Applicant’s argument is unpersuasive. 
Applicant’s conclusory argument that there is no disclosure or suggestion in El Maghraoui or Kochar or Choi of “selecting in response to workload changes a firmware parameter set from among multiple firmware parameter sets controlling operation of firmware programs” is unpersuasive because the combination applied by the Examiner in the corresponding rejection section above demonstrates that the cited references make obvious the claimed limitation. Without specific arguments to the contrary, Applicant’s conclusory statement is unpersuasive.
The Examiner notes that the dependent claims are similarly not indicated as allowable because Applicant’s arguments with respect to the independent claims were unpersuasive, but were rested upon by Applicant to establish the allowability of the dependent claims.
The claims are not indicated as allowable because claims 1-20 are subject to one or more outstanding 35 U.S.C. §112(b) rejections, 35 U.S.C. §112(a) rejections, and 35 U.S.C. §101 rejections and the claims are not allowable over the prior art as seen in the 35 U.S.C. §103 rejections performed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139